Case 1:19-cv-06202-ILG-RER Document 16 Filed 06/23/21 Page 1 of 1 PageID #: 338



       M OLOD S PITZ & D eSANTIS, P . C .
                                       A TT OR NE YS A T L A W
                               1 4 3 0 B R OA D WA Y, 2 1 S T F L O OR
                                       NE W Y O RK , N Y 1 0 0 1 8
                       P HO NE ( 2 1 2 ) 8 6 9 -3 2 0 0 F AX ( 2 1 2 ) 8 6 9 - 4 2 4 2
                                         asmall@molodspitz.com
                                           www.molodspitz.com
                                                                                              NEW JERSEY OFFICE*
                                                                                    35 JOURNAL SQUARE, SUITE 1005
                                                                                            JERSEY CITY, NJ 07306
                                                                                                   (201) 795-5400

                                                                                         *REPLY TO NEW YORK OFFICE

                                              June 23, 2021
VIA ECF ONLY
Senior Judge I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:      Lisa Guzzone v. Michael Zazza
                               Case No.: 1:19-cv-06202-ILG-RER

Dear Judge Glasser:

       I represent the defendant/movant, Michael Zazza, in the above-referenced action.
Defendant’s Motion to Dismiss, pursuant to FRCP §12(b)(6) and FRCP §9(b), was filed on January
2, 2020 and thereafter fully briefed, with a courtesy copy of the parties’ papers having been
provided to Chambers on March 5, 2020, pursuant to Rule III.

        Over a year having passed with a decision on the motion outstanding, I am writing simply
to ensure that it has not been inadvertently overlooked during the pandemic and the associated
interruptions. Any delay is certainly understandable.

        This letter is ECF-filed pursuant to Judge Glasser’s Practice Rule 1.A. Thank you for your
kind attention to this matter.

                                                 Respectfully,

                                                 MOLOD SPITZ & DeSANTIS, P.C.

                                                 By: ___________________________
                                                         Andrew Bruce Small

Courtesy Copy: Gary Rosen, Esq.




                                   MOLOD SPITZ & DeSANTIS, P.C.
